United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
)
)
)
and
)
)
DEPARTMENT OF VETERANS AFFAIRS,
)
VETERANS HEALTH ADMINISTRATION,
)
LEXINGTON VETERANS MEDICAL
)
CENTER, Lexington, KY, Employer
)
__________________________________________ )
K.F., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-708
Issued: November 21, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On January 21, 2011 appellant filed an appeal of the September 10, 2010 merit decision
of the Office of Workers’ Compensation Programs (OWCP) denying her recurrence of disability
claim and a November 29, 2010 nonmerit decision denying her request for an oral hearing.
Pursuant to the Federal Employees’ Compensation Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant has established that she sustained a recurrence of
total disability on May 21 through August 12, 2010 causally related to her accepted employmentrelated injury; and (2) whether OWCP properly denied appellant’s request for an oral hearing as
untimely under 5 U.S.C. § 8124.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
On February 1, 2008 appellant, then a 48-year-old nurse, filed a traumatic injury claim
alleging that on January 28, 2008 she injured her back, neck, pelvis, legs and abdomen while
assisting a coworker to prevent a patient from falling. She stopped work on January 29, 2008.
OWCP accepted the claim for rectocele, female stress incontinence, urge incontinence, injury to
bladder and urethra without open wound into cavity, injury to rectum without open wound into
cavity, lumbar strain and cervical strain. It authorized a February 27, 2008 laparoscopy with
lysis (repair of rectum and vagina) and paid wage-loss compensation. Appellant had additional
surgery for her gynecological condition. She returned to limited duty on January 5, 2009 and
resumed full-time limited duty on June 22, 2009.
In a November 17, 2009 report, Dr. Cary L. Twyman, a Board-certified neurologist,
noted appellant’s medical history, including her January 28, 2008 work-related back injury. He
advised that she was working light duty 40 hours a week and was doing “about the same.”
Dr. Twyman listed appellant’s frustration at being limited at work and her treatment by another
specialist for mood-type issues. Appellant reported muscle aches and pain to the neck and back
that Dr. Twyman advised was mostly myofascial.
In a May 21, 2010 report, Dr. Twyman stated that appellant was distraught with regard to
her back pain, which had gotten worse and was primarily in the low and mid back. Appellant’s
pain was severe and the employing establishment cut off all of her therapy. She had been
working part time with restrictions, was under stress and saw two counselors weekly.
Dr. Twyman noted that appellant had a history of thoracic disc disease, thoracic spondylosis,
lumbar spondylosis and cervical spondylosis as well as myofascial pain. He listed a
complicating factor of extreme anxiety and questioned if she had post-traumatic stress disorder.
Appellant had persistent annoyance from her employer for missing work, working with
restrictions and wanting to move to another medical department. She was not able to work both
physically and emotionally in her present environment and stopped work for six weeks.
Dr. Twyman stated that appellant had been in this situation for almost two years and he did not
see her clinically, historically or emotionally improving. He opined that she needed to pursue
disability based on both physical as well as emotional components. Since appellant’s pain was
worse, Dr. Twyman recommended a magnetic resonance imaging (MRI) scan be repeated and
the thoracic and lumbar spines rescanned.
In a June 4, 2010 report, Dr. Daniel D. Primm, Jr., a Board-certified orthopedic surgeon,2
noted the history of injury, reviewed the medical records regarding appellant’s treatment and
presented examination findings. He noted that she had been off work for the last six weeks.
Dr. Primm listed an impression of chronic migraine headaches; chronic fibromyalgia; chronic
restless leg syndrome, by history; chronic history of anxiety and depression; cervical and lumbar
strains as a result of the January 28, 2008 lifting injury at work, by history; recurrent rectocele
following the January 28, 2008 lifting injury at work; status post repeat gynecological surgery
2

Dr. Primm served as an impartial medical specialist to resolve a medical conflict in opinion between appellant’s
attending physician, who supported ongoing lumbar and cervical conditions necessitating work restrictions and
Dr. Richard T. Sheridan, a Board-certified orthopedic surgeon and second opinion physician, who found that the
accepted condition had resolved.

2

involving posterior prolift revision and tension free vaginal taping. He opined that, objectively,
appellant’s soft tissue cervical and lumbar strains had resolved. Dr. Primm could not explain her
multiple diffuse musculoskeletal complaints particularly in light of her previous diagnostic
testing and her current physical findings and strongly suspected that her anxiety and stress
problems were contributing to her symptoms. From an orthopedic standpoint, he opined that
appellant could return to her regular duties as a registered nurse. Dr. Primm indicated that he
could not comment on whether she could go back to unrestricted lifting due to her chronic
gynecological problems. He recommended that appellant discontinue physical therapy as it was
not helping her symptomology and that she needed to be in more active exercise. Dr. Primm
further felt prescription medication was not needed.
On July 2, 2010 appellant filed a CA-2 claim for wage-loss compensation commencing
May 21, 2010 alleging total disability.3 She also later claimed compensation through
August 12, 2010.
In a July 2, 2010 report, Dr. Twyman noted that appellant had been off work six weeks
and was feeling better. Appellant still had a lot of pain, but was not able to go to therapy for
insurance reasons. Dr. Twyman noted that she was still having communication problems with
her employer and advised that he kept her off work to emotionally get her to a better level and to
improve the depression and anxiety from her back pain. He stated that appellant’s back pain had
improved slightly, but she still experienced daily pain symptoms aggravated with activity and
which also reflected her anxiety level. Dr. Twyman noted that the results of a May 28, 2010
MRI scan of the lumbar spine, showed multiple levels of spondylitic changes, disc desiccation,
an annular tear at L3/4 and small disc protrusions at multiple levels. He opined that appellant
was not ready to return to work, both emotionally and physically and asked her clinical
psychologist and psychiatrist to document her emotional state and address the etiology of her
anxiety and depression. Dr. Twyman stated that there was significant documentation of disease
in the back, which she should not have at her age. He took appellant off work for another six
weeks.
On July 19, 2010 the employer disputed appellant’s claim for compensation. It had
provided her light-duty work based on the restrictions of her physician. The employer noted that
appellant worked light duty for one and one half years until May 21, 2010 without any problems
except for subjective complaint of pain.
In an August 6, 2010 letter, OWCP advised appellant of the factual and medical evidence
needed to support a recurrence claim and accorded her 30 days in which to supply such
information.
In an August 12, 2010 report, Dr. Twyman advised that appellant had refractory upper
back and low back pain due to multilevel disc degeneration and spondylitic changes. Appellant
also had issues of anxiety and depression that played a role, together with hormonal issues but
was able to control her pain level since she had been off work. Dr. Twyman recommended that
she not return to her prior work position. He stated that appellant had a number of other issues
that definitely needed to improve over time; therefore, he found that she could not work and
3

The employing establishment indicated that appellant used annual leave on May 21, 2010.

3

recommended disability. Dr. Twyman kept her off work until the next visit. In an August 18,
2010 work/school excuse, he noted that appellant was off work from August 12 through
October 19, 2010 due to refractory back pain related to January 28, 2008 work injury.
By decision dated September 10, 2010, OWCP denied appellant’s recurrence of disability
claim for the period May 21 through August 12, 2010. It found that the medical evidence failed
to establish her disability was causally related to her accepted employment-related injury. In an
October 9, 2010 appeal request form, postmarked October 21, 2010, appellant requested that an
OWCP hearing representative review the written record. She submitted an October 19, 2010
report and work/school excuse from Dr. Twyman along with multiple medical evidence
previously of record.
By decision dated November 29, 2010, OWCP denied appellant’s request for a hearing
on the grounds that it was untimely under 5 U.S.C. § 8124 and the matter involved could be
equally addressed by requesting reconsideration and submitting evidence not previously
established which established that the claimed recurrence resulted from the accepted work injury.
LEGAL PRECEDENT -- ISSUE 1
A recurrence of disability means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which had resulted from a
previous injury or illness without an intervening injury or new exposure to the work environment
that caused the illness.4 This term also means an inability to work that takes place when a lightduty assignment made specifically to accommodate an employee’s physical limitations due to his
or her work-related injury or illness is withdrawn (except when such withdrawal occurs for
reasons of misconduct, nonperformance of job duties or a reduction-in-force) or when the
physical requirements of such an assignment are altered so that they exceed his or her established
physical limitations.5
When an employee who is disabled from the job she held when injured on account of
employment-related residuals returns to a limited-duty position or the medical evidence of record
establishes that she can perform the limited-duty position, the employee has the burden to
establish by the weight of the reliable, probative and substantial evidence a recurrence of total
disability and to show that she cannot perform such limited-duty work. As part of this burden,
the employee must show a change in the nature and extent of the injury-related condition or a
change in the nature and extent of the limited-duty job requirements.6
To show a change in the degree of the work-related injury or condition, the claimant must
submit rationalized medical evidence documenting such change and explaining how and why the

4

20 C.F.R. § 10.5(x).

5

Id.

6

Barry C. Peterson, 52 ECAB 120 (2000); Terry R. Hedman, 38 ECAB 222, 227 (1986).

4

accepted injury or condition disabled the claimant for work on and after the date of the alleged
recurrence of disability.7
ANALYSIS -- ISSUE 1
OWCP accepted that appellant sustained rectocele, female stress incontinence, urge
incontinence, injury to bladder and urethra without open wound into cavity, injury to rectum
without open wound into cavity, lumbar strain and cervical strain as a result of the January 28,
2008 work injury. Following several surgical procedures, appellant returned to limited light-duty
work. She claimed a recurrence of total disability for periods beginning May 21 through
August 12, 2010 as causally related to her accepted employment injury. Appellant must
demonstrate either that her accepted condition has changed such that she could not perform the
activities required by her modified job or that the requirements of the limited light-duty job
changed or were withdrawn.
The Board finds that the record contains no evidence that the limited light-duty job
requirements were changed or withdrawn or that appellant’s employment-related condition had
changed to the point that it precluded her from engaging in limited light-duty work.
Dr. Twyman opined in several reports that appellant was taken off work for the period
May 21 through August 12, 2010 so she could emotionally and physically get to a better level
and to improve the depression and anxiety from her back pain. He indicated that her back pain
tends to be aggravated with activity and reflects her anxiety level. Dr. Twyman also opined, in
his August 18, 2010 report, that appellant was off work from August 12 through October 19,
2010 due to refractory back pain related to January 28, 2008 work injury. The Board notes that
OWCP has not accepted an emotional component to this claim.8 Furthermore, Dr. Twyman does
not provide any explanation or rationale of how appellant’s refractory back pain is related to the
January 28, 2008 work injury other than noting that there were multilevel disc degeneration and
spondylitic changes.9 This is important given that, in his November 17, 2009 report, he advised
that her neck and back pain were mostly myofascial. As indicated, OWCP has not accepted a
myofascial condition and it also did not accept any degenerative or spondylitic conditions.
Accordingly, Dr. Twyman’s reports are insufficient to establish appellant’s claim as he fails to
address the causal relationship between her accepted employment injury and her disability for
the claimed period.

7

James H. Botts, 50 ECAB 265 (1999).

8

See Jaja K. Asaramo, 55 ECAB 200 (2004) (for conditions not accepted by OWCP as due to an employment
injury, the claimant bears the burden of proof to establish that the condition is causally related to the work injury).
9

See George Randolph Taylor, 6 ECAB 986, 988 (1954) (where the Board found that a medical opinion not
fortified by medical rationale is of little probative value).

5

Furthermore, the record reflects that Dr. Primm10 opined that appellant could return to her
regular duties as the accepted cervical and lumbar strains had resolved and there was no
objective basis to explain her diffuse musculoskeletal complaints. Although he was not asked to
address the particular period of disability claimed by her, his report is contemporaneous with the
onset of her claimed disability and he found no basis on which to attribute any disability to the
accepted conditions. There is no other medical evidence of record supporting that appellant’s
disability beginning May 21, 2010 is due to her accepted conditions.
The Board finds that the medical evidence of record is insufficient to establish appellant’s
claim. Appellant has not met her burden of proof in establishing that there was a change in the
nature or extent of the injury-related condition or a change in the nature and extent of the limited
light-duty requirements which would prohibit her from performing the limited light-duty position
she assumed after she returned to work.
LEGAL PRECEDENT -- ISSUE 2
Section 8124(b)(1) of FECA provides in pertinent part as follows:
“Before review under section 8128(a) of this title, a claimant for compensation
not satisfied with a decision of the Secretary is entitled, on request made within
30 days after the date of issuance of the decision, to a hearing on his claim before
a representative of the Secretary.”11
The claimant can choose between two formats: an oral hearing or a review of the written
record.12 The requirements are the same for either choice.13 The Board has held that section
8124(b)(1) is unequivocal in setting forth the time limitation for requesting hearings or reviews
of the written record. A claimant is entitled to a hearing or review of the written record as a
matter of right only if the request is filed within the requisite 30 days as determined by postmark
or other carrier’s date marking14 and before the claimant has requested reconsideration.15
However, when the request is not timely filed or when reconsideration has previously been

10

Dr. Primm was selected by OWCP as an impartial medical specialist to resolve a medical conflict regarding
whether appellant’s work-related condition had resolved. See 5 U.S.C. § 8123(a). Dr. Primm was not selected as an
impartial specialist with regard to whether disability beginning May 21, 2010 was due to the accepted conditions.
Thus, his report cannot be accorded special weight, afforded to the opinion of a referee specialist, with regard to the
claimed period of recurrent disability. However, Dr. Primm’s report may be considered for its own intrinsic value.
See Cleopatra McDougal-Saddler, 47 ECAB 480 (1996).
11

5 U.S.C §§ 8101-8193, § 8124(b)(1).

12

20 C.F.R. § 10.615.

13

Claudio Vazquez, 52 ECAB 496, 499 (2001).

14

20 C.F.R. § 10.616(a); Tammy J. Kenow, 44 ECAB 619 (1993).

15

Martha A. McConnell, 50 ECAB 129, 130 (1998).

6

requested, OWCP may within its discretion, grant a hearing or review of the written record and
must exercise this discretion.16
ANALYSIS -- ISSUE 2
OWCP denied appellant’s claimed recurrence on September 10, 2010. Appellant’s
request for review of the written record before an OWCP hearing representative was dated
October 9, 2010 but not postmarked until on October 21, 2010. The date of filing of her hearing
request is determined by the date of the postmark.17 Appellant’s October 21, 2010 hearing
request was made more than 30 days after the date of OWCP’s September 10, 2010 decision.
Therefore, she was not entitled to a hearing as a matter of right.
OWCP has the discretionary authority to grant a hearing even though a claimant is not
entitled as a matter of right. In its November 29, 2010 decision, it properly exercised its
discretion. OWCP considered the issue involved and had denied appellant’s request for review
of the written record on the basis that her claim on the issue of whether the claimed recurrence
resulted from the accepted work injury could be adequately addressed through the
reconsideration process and the submission of additional evidence. The Board has held that the
only limitation on OWCP’s authority is reasonableness. Abuse of discretion is generally shown
through proof of manifest error, clearly unreasonable exercise of judgment or actions taken
which are contrary to both logic and probable deduction from established facts.18 In the present
case, OWCP did not abuse its discretion in denying a discretionary hearing.
On appeal, appellant notes that she had several surgeries since her initial injury of
January 28, 2008. The Board notes that she may submit new evidence or argument with a
written request for reconsideration to OWCP within one year of this merit decision, pursuant to
5 U.S.C. § 8128(a) and 20 C.F.R. §§ 10.605 and 10.607.
CONCLUSION
The Board finds that appellant has failed to establish that she sustained a recurrence of
total disability on May 21 through August 12, 2010 causally related to her accepted employmentrelated injury. The Board further finds that OWCP properly denied her request for an oral
hearing.

16

Id.

17

See supra note 14; N.M., 59 ECAB 511 (2008) (a hearing request must be sent within 30 days of the date of the
decision for which a hearing is sought as determined by postmark or other carrier’s date marking).
18

Teresa M. Valle, 57 ECAB 542 (2006); Daniel J. Perea, 42 ECAB 214 (1990).

7

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decisions dated November 29 and September 10, 2010 are affirmed.
Issued: November 21, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

8

